NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRYAN CAIN,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4759
                                             )
ELIZABETH CAIN, individually, and            )
on behalf of A.C., a minor,
                                             )
             Appellee.                       )
                                             )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., St. Petersburg, for Appellant.

Donna J. Lonsberry of Community Law
Program, St. Petersburg (withdrew after
briefing); Janelle A. Weber of Shutts &
Bowen LLP, Tampa (substituted as counsel
of record), for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and BADALAMENTI, JJ., Concur.